Citation Nr: 1803547	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As the scope of the Veteran's claim of service connection for depression encompasses other psychiatric disorders that have been raised by the record, such as PTSD, the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To this end, the Veteran initially filed a claim and perfected an appeal for service connection for MDD.  In July 2017, the Veteran filed a claim for service connection for PTSD.


FINDINGS OF FACT

1. The Veteran has a diagnosis of PTSD and MDD related to events of her active service.

2. The Veteran's current migraine headache disability had its onset in active service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an acquired psychiatric disability, to include PTSD and MDD, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria to establish service connection for migraine headache disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disorder, specifically PTSD and MDD.  Her claimed stressor is one of personal assault; she was the victim of spousal abuse during active duty.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish service connection for PTSD generally, a veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On review, the preponderance of the evidence shows that the Veteran's psychiatric disorder, to include PTSD and MDD, is directly related to a personal assault in service.  

First, a diagnosis of PTSD that conforms to the DSM-5 criteria is established.  See September 2017 Initial PTSD Disability Benefits Questionnaire (DBQ).  Next, an in-service stressor is established.  The Veteran's claims of domestic abuse by her then-husband while on active duty are clearly documented in the service treatment records.  To this end, in-patient service treatment records from May 1993 show that she has suffered multiple contusions from spousal abuse.  Another notation in a March 1993 service treatment record shows a social worker's note that the Veteran was evaluated because of spousal abuse.

Finally, there is a link, established by medical evidence, between the current symptoms and the in-service stressor.  The September 2017 VA examiner clearly lists the markers that substantiate the Veteran's stressor of spousal abuse.  Based on these markers and an examination of the Veteran, this examiner determines that the stressor is related to in-service personal assault.  See September 2017 PTSD DBQ, p. 7.  She opined that PTSD was at least as likely as not caused by service, and in her rationale, she noted the April 2010 examiner's finding that "her depression is not specifically related to her HIV, but occurred prior to this, and was associated with domestic violence by her husband . . . ."  

In light of the foregoing, the Board finds that the Veteran has a diagnosis of PTSD related to events of her service.  Therefore, service connection is warranted.

As a final matter, the Board notes that the Veteran's medical records reflect various other psychiatric diagnoses other than PTSD, such as MDD.  See September 2017 PTSD DBQ, p. 3.  The VA examiner found that the symptoms of both exacerbate those of the other and the Veteran's indicated level of social and occupational impairment is 50 percent attributable to MDD and 50 percent attributable to PTSD.  As such, the grant of service connection for a psychiatric disorder, namely PTSD, comprehensively encompasses all associated symptoms, including that of the MDD.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons, 23 Vet. App. 1.

II. Migraine Headaches

The Veteran also avers that her current migraine headaches had its onset in service.

The Board notes that the RO denied service connection for migraine heachaches, to include as secondary to uncontrolled hypertension, partially on the basis that service treatment records were "found to be silent" for treatment of migraine headaches.  This is incorrect.  Multiple entries in the service treatment record show complaints of migraines or headaches in service.  For instance, migraines/headaches were noted in August 1990, January 1991, April 1991, and April 1992 service treatment entries.  At a May 1998 Chapter Physical, approximately a month prior to separation from service, the Veteran reported "yes" for frequent or severe headaches.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases.  38 C.F.R. § 3.309(a).  In this instance, the Veteran has been diagnosed with migraines.  As such, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

The first element of current disability is met.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has consistently reported headaches (pain in the head) accompanied by a stabbing pain behind her eye, vomiting, and sensitivity to light, and the Board finds that these complaints are "observable symptomatology" within the meaning of Layno.  Moreover, these headache complaints have been medically attributed to the currently diagnosed migraine headache disability.  See e.g., May 2010 VA-sponsored examination report.

Under 38 C.F.R. § 3.303(b), medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that she still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Here, migraine headaches were noted in service (as mentioned above), the Veteran claims to have had it since service, and she has been treated for migraine headaches post-service.  See VA Treatment records 2011-2017.  For instance, the Veteran, at a March 2016 neurological visit, stated that she suffered from headaches for the past 10 years.  The Board finds the Veteran's account of the onset of her headaches since service to be competent and credible and supported by the medical evidence of record.

The Board notes that a VA examiner in May 2010 indicated that migraines are due to uncontrolled hypertension which is not service-connected; however, exploring this theory is not necessary as the Veteran has demonstrated a chronic migraine disability since service.  

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the headaches first manifested during service and continued since service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.

Service connection for a migraine headache disability is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


